Case 2:18-cr-00560-DRH Document 59 Filed 12/14/20 Page 1 of 11 PageID #: 369



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------X
UNITED STATES OF AMERICA,

           -against-                          MEMORANDUM AND ORDER
                                                 18-CR-560(DRH)
LAMAR TERRY,

               Defendant.
------------------------------X                                  FILED
A P P E A R A N C E S:                                           CLERK

For the Government:                                    4:59 pm, Dec 14, 2020
     Seth DuCharme                                         U.S. DISTRICT COURT
     Acting United States Attorney                    EASTERN DISTRICT OF NEW YORK
     United States District Court                          LONG ISLAND OFFICE
     Eastern District of New York
     100 Federal Plaza
     Central Islip, New York 11722
       By: Christopher Caffarone, A.U.S.A.
           Mark Misorek, A.U.S.A.

For Defendant:
     Langone & Associates, PLLC
     600 Old Country Road, Suite 328
     Garden City, New York 11530
       By: Richard M. Langone, Esq.

HURLEY, Senior District Judge

           By notice of motion dated September 3, 2020, Lamar

Terry ("defendant" or "Terry") seeks an order "directing that the

trial in the above-captioned matter be held nonjury" over the

government's objection.      (Sept. 3, 2020 Not. of Motion for

Nonjury Trial, DE 53.)

                                Background

           On October 18, 2018, an Eastern District of New York

grant jury returned an indictment charging defendant with two

drug trafficking offenses.      Count One charges that between

January 2011 and October 2018, he conspired to distribute 280 or
Case 2:18-cr-00560-DRH Document 59 Filed 12/14/20 Page 2 of 11 PageID #: 370



more grams of a substance containing cocaine base and one

kilogram or more of a substance containing heroin.           Under Count

Two, he stands accused of knowingly and intentionally possessing

with the intent to distribute, and distributing on or about April

24, 2018, 28 grams or more of a substance containing cocaine

base.   Both Counts allege that the subject criminality occurred

within the Eastern District of New York. (Indictment ECF 1.)

                       Defendant's Position

           In seeking the requested relief Terry contends that the

"COVID pandemic . . . has created a multidimensional threat to

the fundamental right to a ‘fair trial.'" (Sept. 3, 2020 Not. of

Motion for Nonjury Trial at 2.)          Among the perceived threats are

the difficulty in selecting a jury in that many prospective

jurors may wish to avoid congregate gatherings and a tendency for

those that do serve to accelerate deliberations in an effort to

minimize the risk of being infected, to say nothing of the

logistical problems of conducting a jury trial while adhering to

pandemic protocols such as social distancing. (Id. at 2-3.)

           Terry underscores that he "has been in pretrial

detention for the last two years . . . . [and that] [h]is

constitutional right to a speedy trial is being eviscerated by

the pandemic," id. at 4, implicitly contending that a nonjury

trial could be concluded before a determination by a jury.            That

factor, defendant proffers, similarly weighs in favor of his


                                     2
Case 2:18-cr-00560-DRH Document 59 Filed 12/14/20 Page 3 of 11 PageID #: 371



application being granted.

           Alternatively, and at the very least, Terry requests an

order be issued directing the government to give its specific

reasons for withholding consent under the present circumstances,

rather than simply saying, as it has, that under Federal Rule of

Criminal Procedure 23(a)(2) and relevant case law, it is not

required to give a reason and, accordingly, elects, in essence,

not to do so. (Id.)

           With respect to the applicable law bearing on his

application, Terry acknowledges that Rule 23(a) conditions his

election to proceed nonjury on the consent of the government and

the Court.   But he also notes that the Supreme Court in Singer v.

United States, 380 U.S. 24 (1965), while holding that the

government has a well established right to refuse to consent to a

nonjury criminal trial, sans a reason, there "might be" some

unforeseen "circumstances where a defendant's reason for wanting

to be tried by a judge alone would result in the denial to

defendant of a impartial trial" if his or her request were

denied.   Id. at 37-38 (dictum).         One such set of circumstances

was found to be present by District Court Judge Gary Brown in

United States v. Cohn, 19-CR-97(GRB), – F. Supp. 3d –, 2020 WL

5050945 (E.D.N.Y Aug. 26, 2020).          That carefully crafted and

thoughtful decision is the centerpiece of Terry's argument.            In

his view it provides a persuasive rationale for overriding the


                                     3
Case 2:18-cr-00560-DRH Document 59 Filed 12/14/20 Page 4 of 11 PageID #: 372



government's objection and ordering a nonjury adjudication of the

charges leveled against him.1

                       Government's Position

           The government's position is relatively

straightforward.     It begins by citing the language of Rule 23(a)

which provides that "[i]f the defendant is entitled to a jury

trial, the trial must be by jury unless: (1) the defendant waives

a jury trial in writing; (2) the government consents; and (3) the

court approves."    (Gov't's Oct. 5, 2020 Ltr. in Opp. (DE 55-1) to

Def.'s First Mot. seeking a Bench Trial and his Second Mot.

Seeking Other Forms of Relief (to be Addressed in a Separate

Opinion to be Filed Subsequently)("Gov't's Opp.) at 6,7.)

           The government notes that the provisions in Rule 23(a)

codified then existing law at the time of its enactment which law

remains fully viable today notwithstanding the previously

mentioned dicta in Singer. (See Gov't's Opp. at 7-8 and cases

cited therein.)    Indeed, the government, while citing numerous

circuit decisions adhering to the Rule's consent requirement,

reports that it has been unable to locate any case in which the

mandate has been bypassed other than Cohn.         Obviously the same is

true of the defense given that its essentially sole decisional

focus rests on Judge Brown's decision.


     1
       The relevance of Cohn to Terry's application for a bench
trial will be addressed in the Discussion portion of this
opinion, infra.

                                     4
Case 2:18-cr-00560-DRH Document 59 Filed 12/14/20 Page 5 of 11 PageID #: 373



           And even if Cohn was correctly decided, its holding,

the government proffers, is of little or no aid to Terry because

many of the pivotal factual considerations underlying Cohn are

simply not found here.

                                Discussion

           Since the primary basis for Terry's insistence on a

bench trial consists of the trial problems brought about by

COVID-19, as recited in Cohn, and its resulting affect on his

right to a speedy trial, an overview of Cohn is in order.

           Cohn, a former employee of the U.S. Securities and

Exchange Commission, is accused of obstruction of justice, theft

of government property and unauthorized disclosure of

confidential information.      Following Judge Brown's suggestion

that the trial be held nonjury, the defendant consented but the

government objected.     In objecting, the prosecution provided no

reason as it argued such was its right under Rule 23(a).

           After a careful evaluation of the arguments advanced by

counsel, Judge Brown explained that a jury trial has not been

held in the Central Islip Courthouse since March 2020 because of

health concerns attributable to the pandemic, notwithstanding

Herculean, but as yet unsuccessful, efforts to make the venue

safe for in-person gatherings.       That circumstance, viewed in

conjunction with certain "extraordinary circumstances" pertaining

to Cohn's case, constituted, in Judge Brown's opinion, solid


                                     5
Case 2:18-cr-00560-DRH Document 59 Filed 12/14/20 Page 6 of 11 PageID #: 374



grounds to grant the relief requested consistent with the dicta

in United States v. Singer, 380 U.S. at 37.         Those

"extraordinary" circumstances include its complexity and the

protracted period of time necessary to try the case before a

jury, the public's interest in having the case resolved given the

international publicity it received, and the defendant's ill

health which would cause him to be more likely to become infected

with the virus due to the greater number of individuals involved

in the process if the case was presented to a jury; indeed, the

defendant's very right to testify might be compromised if he was

faced with the prospect of removing his mask before such a large

group, i.e. he might elect to forgo testifying if his application

is rejected. Cohn, 2020 WL 5050945 at **7-11.

           Comparison of Extraordinary Circumstances
           Found by Judge Brown in Cohn With Ordinary
           Circumstances Present in Terry

           a) Complexity and Expected Length of Trial

           It is anticipated that Cohn's case will involve "weeks

of testimony and hundreds of thousands of pages of documents."

Cohn, 2020 WL at *1.     The likely length of Terry's trial is

problematic at this point but it is safe to conclude that it will

be significantly shorter since the documents offered into

evidence will probably be measured in "the tens," if that,

instead of the "hundreds of thousands."

           The complexity of the subject matter involved in the


                                     6
Case 2:18-cr-00560-DRH Document 59 Filed 12/14/20 Page 7 of 11 PageID #: 375



respective cases similarly distinguishes the two prosecutions.

Cohn is a former employee of the Securities and Exchange

Commission.   The grand jury charged that he became the compliance

officer for a firm that was under investigation by the Commission

and, in that role, divulged confidential investigative data to

his new employer.     By way of contrast, Terry, while similarly

accused of serious criminality, faces chargers of a far less

complicated and esoteric nature.

           b) Public's Interest in a Speedy Trial.

           Judge Brown underscored that not only the accused has

an interest in a speedy trial but the public at large has a

heightened interest in a prompt disposition of Cohn's case given

the extensive publicity generated by Cohn's indictment.            As Judge

Brown noted, the case "attracted domestic and international press

attention" citing a Wall Street Journal article of October 23,

2019.   Id. at *10.    This a relatively unique characteristic

present in Cohn's case which is absent in Terry's.

           c) Cohn's Ill Health and Possible Affect on his

Decision to Testify.

           Parenthetically, the idea of having a bench trial

originated with Judge Brown, not with the defendant.

Accordingly, this is not a case in which the defendant is

attempting to invoke a "right to select his own tribunal . . .

'as such a right has been firmly rejected.'"          Cohn, 2020 WL at *5


                                     7
Case 2:18-cr-00560-DRH Document 59 Filed 12/14/20 Page 8 of 11 PageID #: 376



(citing United States v. Sun Myung Moon, 718 F.2d 1210, 1217 (2d

1983)).

           One of the factors that prompted the judge's suggestion

was defendant's ill health.      Cohn's condition presented him with

a choice: be tried before a jury with increased risk due to the

greater number of individuals involved and the likely longer

duration of the proceeding, or proceed nonjury.            Judge Brown

suggested that if the latter alternative was chosen, the risk of

infection could be essentially reduced to zero by permitting Cohn

to testify remotely.     Thus, even though he would be required to

testify without a mask so that the trier-of-fact could observe

his demeanor regardless of the nature of the trial,2 the

attendant risk would fall within acceptable limits with a bench

trial.

           Judge Brown concluded that the above scenario will

present Cohn, as an individual with underlying health conditions,

with an unacceptable "Hobson's Choice" in the event a jury trial

was mandated, viz., forego the possibility of testifying on his

own behalf due to safety concerns, or take the stand

notwithstanding those concerns.          "Such [a] conflict presents a

problem of constitutional concerns."          Id. at *9.    Absent from the

papers submitted on Terry's behalf, however, is any suggestion


     2
       In Judge Brown's view, "all testifying witnesses, in
order to be subject to proper cross-examination, will have to
remove medical face masks while testifying." Id. at *8.

                                     8
Case 2:18-cr-00560-DRH Document 59 Filed 12/14/20 Page 9 of 11 PageID #: 377



that he is an individual at risk.        As a result, "[t]his factor

[which] weight[ed] heavily in favor of conducting a nonjury trial

over the Government's objection" in Cohn, id., is not operative

here.

           In sum, the instant case lacks the extraordinary

circumstances which shaped the holding in Judge Brown's case.             As

such, it is largely irrelevant for present purposes.           But since

both prosecutions are extant during the pandemic which presumably

has been detrimental to their prompt resolutions, brief mention

will be made of the relationship between COVID-19 and the

government consent requirement embodied in Rule 23(a)(2), as well

as the particular delays in Terry's case.

           Proceeding in reverse order, Terry, like Cohn, has not

asserted a constitutional or statutory speedy trial violation.

During the pendency of this case, Terry has waived speedy trial

for various reasons by executing orders of excludable delay.

See, e.g., DE 3, 12, 15, 17, 20, 24, 26, 45, 49 and 51.            In

addition, safety concerns generated by the pandemic and resulting

Eastern District of New York Administrative Orders regarding

tolling have also impeded progress.        But the primary impediment

has been Terry's penchant for serially discharging appointed, as

well as retained counsel.      At his arraignment the presiding judge

appointed Nancy Bartling to represent Terry.          After four months,

the defendant fired Ms. Bartling and retained Albert Dayan.


                                     9
Case 2:18-cr-00560-DRH Document 59 Filed 12/14/20 Page 10 of 11 PageID #: 378



Eleven months thereafter, the defendant asked the Court to

relieve Mr. Dayan and appoint new counsel which was done with the

appointment of John Carman.       In April 2020, that assignment was

terminated at Terry's request, with Richard Langone assuming the

role of defense counsel.

            As previously mentioned, Terry was indicted in October

2018.   The first year and half thereafter entailed three defense

attorneys sequentially joining the fray before Mr. Langone came-

on-board.

            As of now, slightly over two years has passed since

Terry was charged, as compared to one and half years in Cohn's

case measured from the initial indictment to Judge Brown's

decision.    But the delay here is attributable in large measure to

Terry's difficulty in developing or maintaining a working

relationship with counsel.       Mentioning that problem is not, of

course, intended as criticism but rather to underscore a main

reason that the case still awaits trial.

            Regarding the pandemic, ----
                                    Cohn makes clear that COVID-19,

in and of itself, is not sufficient to eradicate Rule 23(a)(2)'s

government consent requirement.        If it were, the appropriate

mechanism would be, it seems to me, to amend the Rule to so

indicate.

            Attention will now be turned to the defendant's request

that the government be ordered to explain its reason for


                                     10
Case 2:18-cr-00560-DRH Document 59 Filed 12/14/20 Page 11 of 11 PageID #: 379



declining to consent to a bench trial.         But isn't the more

germane inquiry the effect that the government's decision may

have had on a fundamental right possessed by the defendant,

rather than the motive — or lack there of — for its position?             In

any event, neither Rule 23(a) nor binding precedent requires such

disclosure.    Simply communicating consent, or the lack thereof as

the case may is all that Rule 23(a) requires, particularly when,

as here, there is nothing to suggest that the "governmental

objection [was] made for an improper purpose."          Cohn, 2020 WL

5050945 at *6.

           Defendant's request that the Court order the government

to provide a fuller explanation for its decision is denied.

                                Conclusion

           For the foregoing reasons, the relief sought by the

defendant is denied in toto.

           SO ORDERED.


Date: December 14, 2020
      Central Islip, New York


                                   DENIS R. HURLEY, U.S.D.J.




                                     11
